Exhibit 10.13

EXECUTION VERSION

SHAREHOLDER AGREEMENT

by and between

MORGAN STANLEY

and

MSCI INC.

Dated as of November 20, 2007



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions

   1

Section 1.02. Internal References

   6 ARTICLE 2    OPTIONS   

Section 2.01. Options

   6

Section 2.02. Notice

   7

Section 2.03. Option Exercise And Payment

   7

Section 2.04. Initial Public Offering

   8

Section 2.05. Termination Of Options

   8 ARTICLE 3    REGISTRATION RIGHTS   

Section 3.01. Demand Registration - Registrable Securities

   8

Section 3.02. Piggyback Registration

   10

Section 3.03. Expenses

   12

Section 3.04. Registration And Qualification

   12

Section 3.05. Conversion Of Other Securities, Etc

   14

Section 3.06. Underwriting; Due Diligence

   15

Section 3.07. Indemnification And Contribution

   15

Section 3.08. Rule 144 And Form S-3.

   20

Section 3.09. Transfer Of Registration Rights

   20

Section 3.10. Holdback Agreement

   20

Section 3.11. Agency Prospectus

   21 ARTICLE 4    CERTAIN COVENANTS AND AGREEMENTS   

Section 4.01. No Violations

   21

Section 4.02. Additional Undertakings

   22 ARTICLE 5    MISCELLANEOUS   

Section 5.01. Indemnification

   22

Section 5.02. Subsidiaries

   22

Section 5.03. Amendments

   22

Section 5.04. Term

   23

Section 5.05. Severability

   23

Section 5.06. Notices

   23



--------------------------------------------------------------------------------

Section 5.07. Further Assurances

   23

Section 5.08. Counterparts

   24

Section 5.09. Governing Law

   24

Section 5.10. Jurisdiction

   24

Section 5.11. Entire Agreement

   24

Section 5.12. Successors

   24

Section 5.13. Specific Performance

   24

 

2



--------------------------------------------------------------------------------

SHAREHOLDER AGREEMENT

THIS SHAREHOLDER AGREEMENT (“Agreement”) is entered into as of November 20, 2007
by and between MSCI Inc., a Delaware corporation (“MSCI”), and Morgan Stanley, a
Delaware corporation (“Morgan Stanley”).

RECITALS

WHEREAS, Morgan Stanley beneficially owns approximately ninety- seven percent
(97%) of the issued and outstanding MSCI Class B Common Stock, par value $0.01
per share (“Class B Common Stock”), and MSCI is a member of Morgan Stanley’s
“affiliated group” of corporations for federal income tax purposes;

WHEREAS, MSCI has issued shares of Class A Common Stock, $0.01 par value per
share (“Class A Common Stock”), to the public in an offering (the “Initial
Public Offering”) pursuant to registration statement no. 333-144975 under the
Securities Act of 1933, as amended; and

WHEREAS, the parties desire to enter into this Agreement to set forth their
agreement regarding (i) Morgan Stanley’s rights to purchase additional shares of
Class B Common Stock upon any issuance of capital stock of MSCI to any person in
order to allow Morgan Stanley to prevent a Morgan Stanley Ownership Reduction,
(ii) Morgan Stanley’s rights to purchase shares of nonvoting classes of capital
stock of MSCI to permit Morgan Stanley to own no less than eighty percent
(80%) of each class of such stock outstanding, (iii) certain registration rights
with respect to Class B Common Stock (and any other securities issued in respect
thereof or in exchange therefor) and (iv) certain representations, warranties,
covenants and agreements applicable to MSCI so long as it is a subsidiary of
Morgan Stanley.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Morgan Stanley and MSCI, for themselves, their
successors and assigns, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms will
have the following meanings, applicable both to the singular and the plural
forms of the terms described:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote a majority of
the securities having voting power for the election of directors (or other
Persons acting in similar capacities) of such Person or otherwise to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning ascribed thereto in the preamble hereto, as such
agreement may be amended and supplemented from time to time in accordance with
its terms.

“Applicable Stock” means at any time the MSCI Stock owned by the Morgan Stanley
Entities.

“Blackout Period” has the meaning ascribed thereto in Section 3.01(a)(iv).

“Class A Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.

“Class B Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.

“Class B Common Stock Option” has the meaning ascribed thereto in
Section 2.01(a).

“Class B Common Stock Issuance Notice” has the meaning ascribed thereto in
Section 2.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Damages” has the meaning ascribed thereto in Section 3.07.

“Demand Holder” has the meaning ascribed thereto in Section 3.01(a).

“Demand Piggyback” has the meaning ascribed thereto in Section 3.02(c).

“Demand Registration” has the meaning ascribed thereto in Section 3.01(a).

“e-mail” has the meaning ascribed thereto in Section 5.06.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.

 

2



--------------------------------------------------------------------------------

“Holder” means Morgan Stanley and any Transferee.

“Indemnified Party” has the meaning ascribed thereto in Section 3.07(6).

“Indemnifying Party” has the meaning ascribed thereto in Section 3.07(c).

“Initial Public Offering” has the meaning ascribed thereto in the recitals to
this Agreement.

“Initial Public Offering Date” means the date of completion of the initial sale
of Class A Common Stock in the Initial Public Offering.

“Issuance Event” has the meaning ascribed thereto in Section 2.02.

“Issuance Event Date” has the meaning ascribed thereto in Section 2.02.

“Issuance Notice” has the meaning ascribed thereto in Section 2.02.

“Market Price” of any shares of Class A Common Stock on any date means (i) the
average of the last sale price of such shares on each of the five trading days
immediately preceding such date on the New York Stock Exchange or, if such
shares are not quoted thereon, on the principal national securities exchange on
which such shares are traded or (ii) if such sale prices are unavailable or such
shares are not so traded, the value of such shares on such date determined in
accordance with agreed-upon procedures reasonably satisfactory to MSCI and
Morgan Stanley.

“Maximum Offering Size” means the largest number of shares that can be sold in
an offering of Registrable Securities without having an adverse effect on such
offering, including the price at which such Registrable Securities can be sold,
as determined by a nationally recognized investment banking firm selected, in
the case of a Demand Registration, by a Demand Holder and reasonably acceptable
to MSCI and, in the case of a Piggyback Registration, selected by MSCI. In the
case of an underwritten offering, such investment banking firm shall also serve
as the lead underwriter or managing underwriter.

“Morgan Stanley” has the meaning ascribed thereto in the preamble hereto.

“Morgan Stanley Entities” means Morgan Stanley and its Subsidiaries (excluding
MSCI Entities) and “Morgan Stanley Entity” means any of the Morgan Stanley
Entities.

“Morgan Stanley Ownership Reduction” means any decrease at any time in the Value
Ownership Percentage to less than 50% or the Vote Ownership Percentage to less
than 80%.

 

3



--------------------------------------------------------------------------------

“MSCI” has the meaning ascribed thereto in the preamble hereto.

“MSCI Entities” means MSCI and its Subsidiaries and “MSCI Entity” shall mean any
of the MSCI Entities.

“MSCI Piggyback” has the meaning ascribed thereto in Section 3.02(b).

“MSCI Stock” means the Class A Common Stock, the Class B Common Stock and any
other security of MSCI treated as stock for purposes of Sections 355 and 1504 of
the Code.

“Nonvoting Stock” means any class of MSCI capital stock not having the right to
vote generally for the election of directors.

“Nonvoting Stock Option” has the meaning ascribed thereto in Section 2.01(b).

“Nonvoting Stock Issuance Notice” has the meaning ascribed thereto in
Section 2.02.

“Options” has the meaning ascribed thereto in Section 2.01(b).

“Other Holders” has the meaning ascribed thereto in Section 3.02(b).

“Other Securities” has the meaning ascribed thereto in Section 3.02.

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated. organization, government (and any
department or agency thereof) or other entity.

“Piggyback Registration” has the meaning ascribed thereto in Section 3.02.

“Registrable Securities” means Class B Common Stock and any stock or other
securities into which or for which such Class B Common Stock may hereafter be
changed, converted or exchanged and any other shares or securities issued to
Holders of such Class B Common Stock (or such shares or other securities into
which or for which such shares are so changed, converted or exchanged) upon any
reclassification, share combination, share subdivision, share dividend, share
exchange, merger, consolidation or similar transaction or event or pursuant to
the Nonvoting Stock Option. As to any particular Registrable Securities, such
Registrable Securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale by the Holder thereof shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (ii) they shall
have been sold to the public in accordance with Rule 144, (iii) they shall have
been otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by MSCI and

 

4



--------------------------------------------------------------------------------

subsequent disposition of them shall not require registration or qualification
of them under the Securities Act or any state securities or blue sky law then in
effect or (iv) they shall have ceased to be outstanding.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with any registration of securities pursuant to Article 3, including,
without limitation, (i) the fees, disbursements and expenses of MSCI’s counsel
and accountants and the reasonable fees and expenses of one counsel selected by
the Holders; (ii) all expenses, including filing fees, in connection with the
preparation, printing and filing of the registration statement, any preliminary
prospectus or final prospectus, any other offering document and amendments and
supplements thereto and the mailing and delivering of copies thereof to any
underwriters and dealers; (iii) the cost of printing or producing any agreements
among underwriters, underwriting agreements, and blue sky or legal investment
memoranda, any selling agreements and any other documents in connection with the
offering, sale or delivery of the securities to be disposed of; (iv) all
expenses in connection with the qualification of the securities to be disposed
of for offering and sale under state securities laws, including the fees and
disbursements of counsel for the underwriters or the Holders of securities in
connection with such qualification and in connection with any blue sky and legal
investment services; (v) the filing fees incident to securing any required
review by the National Association of Securities Dealers, Inc. of the terms of
the sale of the securities to be disposed of; (vi) transfer agents’ and
registrars’ fees and expenses and the fees and expenses of any other agent or
trustee appointed in connection with such offering; (vii) all security engraving
and security printing expenses; (viii) all fees and expenses payable in
connection with the listing of the securities on any securities exchange or
automated interdealer quotation system or the rating of such securities;
(ix) any other fees and disbursements of underwriters customarily paid by the
issuers of securities, but excluding underwriting discounts and commissions and
transfer taxes, if any; and (x) other reasonable out-of-pocket expenses of
Holders other than legal fees and expenses referred to in clause (i) above;
provided, that, the internal administrative costs of each Holder and MSCI shall
not be considered “Registration Expenses”.

“Rule 144” means Rule 144 (or any successor rule to similar effect) promulgated
under the Securities Act.

“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the
Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

“Selling Holder” has the meaning ascribed thereto in Section 3.04(e).

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation, association, partnership,
joint venture or other business entity of which more than 50% of the voting
capital stock or other voting ownership interests is owned or controlled
directly or indirectly by such Person or by one or more of the Subsidiaries of
such Person or by a combination thereof.

“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, withholding on amounts paid to
or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any governmental authority responsible for the
imposition of any such tax (domestic or foreign), and any liability for any of
the foregoing as transferee.

“Tax-Free Spin-Off” means a tax-free distribution under Section 355 of the Code
or any corresponding provision of any successor statute.

“Transferee” has the meaning ascribed thereto in Section 3.09.

“Value Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next lowest thousandth of a percent, whose
numerator is the aggregate value (as determined by Morgan Stanley in good faith)
of the Applicable Stock and whose denominator is the aggregate value (as
determined by Morgan Stanley in good faith) of the then outstanding shares of
MSCI Stock.

“Vote Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the next lowest thousandth of a percent, whose
numerator is the aggregate voting power (as determined under Section 355 of the
Code) of the Applicable Stock and whose denominator is the aggregate voting
power (as determined under Section 355 of the Code) of the then outstanding
shares of MSCI Stock.

Section 1.02. Internal References. Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
articles, sections and paragraphs in this Agreement, and references to the
parties shall mean the parties to this Agreement.

ARTICLE 2

OPTIONS

Section 2.01. Options. (a) MSCI hereby grants to Morgan Stanley, on the terms
and conditions set forth herein, a continuing right (the “Class B Common Stock
Option”) to purchase from MSCI, at the times set forth herein, such number of
shares of Class B Common Stock as is necessary to allow Morgan Stanley Entities
to prevent a Morgan Stanley Ownership Reduction. The Class B Common Stock Option
shall be assignable, in whole or in part and from time to

 

6



--------------------------------------------------------------------------------

time, by Morgan Stanley to any Morgan Stanley Entity. The exercise price for the
shares of Class B Common Stock purchased pursuant to the Class B Common Stock
Option shall be the Market Price of the Class A Common Stock as of the date of
first delivery of notice of exercise of the Class B Common Stock Option by
Morgan Stanley (or its permitted assignee hereunder) to MSCI.

(b) MSCI hereby grants to Morgan Stanley, on the terms and conditions set forth
herein, a continuing right (the “Nonvoting Stock Option” and, together with the
Class B Common Stock Option, the “Options”) to purchase from MSCI, at the times
set forth herein, such number of shares of Nonvoting Stock as is necessary to
allow Morgan Stanley Entities to own eighty percent (80%) of each class of
outstanding Nonvoting Stock. The Nonvoting Stock Option shall be assignable, in
whole or in part and from time to time, by Morgan Stanley to any Morgan Stanley
Entity. The exercise price for the shares of Nonvoting Stock purchased pursuant
to the Nonvoting Stock Option shall be the price at which such Nonvoting Stock
is then being sold to third parties or, if no Nonvoting Stock is being sold, the
fair market value thereof as determined in good faith by the board of directors
of MSCI.

Section 2.02. Notice. At least 20 business days prior to (i) any issuance of any
shares of MSCI Stock and (ii) each date on which an event could occur that, in
the absence of an exercise of the Class B Common Stock Option, would result in a
reduction in the Vote Ownership Percentage or Value Ownership Percentage, MSCI
will notify Morgan Stanley in writing (a “Class B Common Stock Issuance Notice”)
of any plans it has to issue such shares or the date on which such event could
first occur. At least 20 business days prior to (x) any issuance of shares of
Nonvoting Stock and (y) each date on which an event could occur that, in the
absence of an exercise of the Nonvoting Stock Option, would result in any
reduction in the percentage of any class of Nonvoting Stock owned by Morgan
Stanley Entities or otherwise result in Morgan Stanley Entities owning less than
eighty percent (80%) of each class of outstanding Nonvoting Stock, MSCI will
notify Morgan Stanley in writing (a “Nonvoting Stock Issuance Notice” and,
together with a Class B Common Stock Issuance Notice, an “Issuance Notice”) of
any plans it has to issue such shares or the date on which such event could
first occur. Each Issuance Notice must specify the date on which MSCI intends to
issue such additional shares or on which such event could first occur (such
issuance or event being referred to herein as an “Issuance Event” and the date
of such issuance or event as an “Issuance Event Date”), the number of shares
MSCI intends to issue or may issue and the other terms and conditions of such
Issuance Event.

Section 2.03. Option Exercise And Payment. The Class B Common Stock Option may
be exercised by Morgan Stanley (or any Morgan Stanley Entity to which all or any
part of the Class B Common Stock Option has been assigned) only for such number
of shares as are necessary to prevent a Morgan Stanley Ownership Reduction. The
Nonvoting Stock Option may be exercised by Morgan Stanley (or any Morgan Stanley
Entity to which all or any part of the Nonvoting

 

7



--------------------------------------------------------------------------------

Stock Option has been assigned) only for such number of shares as are necessary
for Morgan Stanley Entities to own, in the aggregate, eighty percent (80%) of
each class of outstanding Nonvoting Stock. Each Option may be exercised (to the
extent then exercisable in accordance with its terms) at any time after receipt
of an applicable Issuance Notice and prior to the applicable Issuance Event Date
by the delivery to MSCI of a written notice to such effect specifying (i) the
number of shares of Class B Common Stock or Nonvoting Stock (as the case may be)
to be purchased by Morgan Stanley, or any Morgan Stanley Entity, and (ii) a
calculation of the exercise price for such shares. Upon any such exercise of
either Option, MSCI will, immediately prior to the issuance or event in
connection with an Issuance Event, deliver to Morgan Stanley (or any Morgan
Stanley Entity designated by Morgan Stanley), against payment therefor,
certificates (issued in the name of Morgan Stanley or its permitted assignee
hereunder, or as directed by Morgan Stanley) representing the shares of Class B
Common Stock or Nonvoting Stock (as the case may be) being purchased upon such
exercise. Payment for such shares shall be made by wire transfer or intrabank
transfer to such account as shall be specified by MSCI, for the full purchase
price for such shares.

Section 2.04. Initial Public Offering. Notwithstanding the foregoing, Morgan
Stanley shall not be entitled to exercise the Class B Common Stock Option in
connection with the Initial Public Offering of the Class A Common Stock.

Section 2.05. Termination Of Options. The Options shall terminate upon the
occurrence of a Morgan Stanley Ownership Reduction, other than a Morgan Stanley
Ownership Reduction resulting from any Issuance Event in violation of this
Agreement. Each Option, or any portion thereof assigned to any Morgan Stanley
Entity other than Morgan Stanley, also shall terminate in the event that the
Person to whom such Option, or such portion thereof has been transferred, ceases
to be a Morgan Stanley Entity for any reason whatsoever.

ARTICLE 3

REGISTRATION RIGHTS

Section 3.01. Demand Registration - Registrable Securities. (a) Upon written
notice provided at any time after the Initial Public Offering Date from any
Holder of Registrable Securities requesting that MSCI effect the registration
under the Securities Act of any or all of the Registrable Securities held by
such Holder (a “Demand Holder”), which notice shall specify the intended method
or methods of disposition of such Registrable Securities, MSCI shall use its
reasonable best efforts to effect the registration under the Securities Act and
applicable state securities laws of such Registrable Securities for disposition
in accordance with the intended method or methods of disposition stated in such
request (including in a Rule 415 Offering, if MSCI is then eligible to register
such Registrable Securities on Form S-3 (or a successor form) for such offering)
(a “Demand Registration”); provided, that:

 

8



--------------------------------------------------------------------------------

(i) the Holders of Registrable Securities may collectively exercise their rights
to a Demand Registration on not more than five occasions;

(ii) the Holders of Registrable Securities shall not exercise their rights to a
Demand Registration within the six-month period following any registration and
sale of Registrable Securities effected pursuant to a prior exercise of rights
to a Demand Registration;

(iii) the rights to effect a Demand Registration shall terminate on the tenth
anniversary of the date of this Agreement; and

(iv) if the board of directors of MSCI determines in good faith that a Demand
Registration (A) would materially impede, delay, interfere with or otherwise
materially adversely affect any pending financing, registration of securities by
MSCI in a primary offering for its own account, acquisition, corporate
reorganization or other significant transaction involving MSCI or (B) would
require disclosure of non-public material information that MSCI has a bona fide
business purpose for preserving as confidential, MSCI shall be entitled to defer
the filing or effectiveness of a registration statement, or to suspend the use
of an effective registration statement, for the shortest period of time
reasonably required (each such period, a “Blackout Period”); provided, that,
MSCI shall not be entitled to invoke Blackout Periods for more than an aggregate
of sixty (60) days in any 12-month period. MSCI shall notify each Holder of the
expiration or earlier termination of a Blackout Period and, as soon as
reasonably practicable after such expiration or termination, shall amend or
supplement any effective registration statement to the extent necessary to
permit the Holders to resume the use thereof in connection with the offer and
sale of their Registrable Securities in accordance with applicable law.

(b) Notwithstanding any other provision of this Agreement to the contrary, a
Demand Registration shall not be deemed to have been effected if no Registrable
Securities are sold under the registration statement (and, therefore, not
requested for purposes of paragraph (a) above).

(c) In the event that a Demand Registration shall involve, in whole or in part,
an underwritten offering, the Demand Holder shall have the right to designate an
underwriter or underwriters as the lead or managing underwriters of such
underwritten offering reasonably acceptable to MSCI (and MSCI hereby
acknowledges that Morgan Stanley & Co. Incorporated is reasonably acceptable)
and, in connection with each Demand Registration, the Demand Holder may select
one counsel to represent all Holders participating in such offering.

 

9



--------------------------------------------------------------------------------

(d) MSCI shall have the right to cause the registration of additional equity
securities for sale for the account of any Person (including, without
limitation, MSCI and any existing or former directors, officers or employees of
the MSCI Entities) in any Demand Registration; provided, that, if the Demand
Holder is advised in writing (with a copy to MSCI) that the inclusion of such
additional equity securities in such registration would be likely to exceed the
Maximum Offering Size, the registration of such additional equity securities or
part thereof shall not be permitted.

(e) The Demand Holder may require that any such additional equity securities
described in Section 3.01(d) be included on the same conditions as the
Registrable Securities of the Demand Holder to be included therein.

(f) If the Demand Holder believes that the aggregate number of Registrable
Securities requested to be included in a Demand Registration would be likely to
exceed the Maximum Offering Size, the Demand Holder may request a determination
of the Maximum Offering Size. In the event that the Maximum Offering Size is
determined to be less than the aggregate number of Registrable Securities
requested to be included in such offering, the number of Registrable Securities
to be included in the registration statement shall be reduced to the Maximum
Offering Size and the number of Registrable Securities in excess of the amount
requested by the Demand Holder, if any, shall be allocated pro rata among the
other Holders requesting to be included in such offering on the basis of the
relative number of Registrable Securities then held by each such Holder;
provided, that, any number in excess of a Holder’s request may be reallocated
among the remaining requesting Holders in a like manner.

Section 3.02. Piggyback Registration. In the event that MSCI at any time after
the Initial Public Offering Date proposes to register any of its Common Stock,
any other of its equity securities or securities convertible into or
exchangeable for its equity securities (collectively, including Common Stock,
“Other Securities”) under the Securities Act, whether or not for sale for its
own account, in a manner that would permit registration of Registrable
Securities for sale for cash to the public under the Securities Act, it shall at
each such time give, at least 30 days prior to the anticipated filing date of
the registration statement relating to such registration, written notice to each
Holder of Registrable Securities of its intention to do so and of the rights of
such Holder under this Section 3.02. Subject to the terms and conditions hereof,
such notice shall offer each such Holder the opportunity to include in such
registration statement such number of Registrable Securities as such Holder may
request (a “Piggyback Registration”). Upon the written request of any such
Holder made within 15 days after the receipt of MSCI’s notice (which request
shall specify the number of Registrable Securities intended to be disposed of
and the intended method of disposition thereof), MSCI shall use its reasonable
best efforts to effect, in connection with the registration of the Other
Securities, the registration under the Securities Act of all Registrable
Securities which MSCI has been so requested to register, to the extent required
to permit the Piggyback Registration; provided, that:

 

10



--------------------------------------------------------------------------------

(a) if, at any time after giving such written notice of its intention to
register any Other Securities and prior to the effective date of the
registration statement filed in connection with such registration, MSCI shall
determine for any reason not to register the Other Securities, MSCI may, at its
election, give written notice of such determination to such Holders and
thereupon MSCI shall be relieved of its obligation to register such Registrable
Securities in connection with the registration of such Other Securities;
provided, that, such determination by MSCI shall not prejudice the rights of the
Holders of Registrable Securities to immediately request a Demand Registration
in accordance with Section 3.01;

(b) if the registration referred to in the first sentence of this Section 3.02
is to be an underwritten registration on behalf of MSCI (an “MSCI Piggyback”)
and MSCI is advised in writing that the inclusion of all or a part of such
Registrable Securities in such registration would be likely to exceed the
Maximum Offering Size, MSCI shall include in such registration: (i) first, all
Other Securities MSCI proposes to sell for its own account and (ii) second, the
number of securities (including Registrable Securities) that such underwriters
advise can be so sold without adversely affecting such offering, allocated pro
rata among the holders, other than MSCI, of Other Securities (the “Other
Holders”) and the Holders of Registrable Securities on the basis of the number
of securities requested in accordance with this Section 3.02 to be included
therein by each Other Holder and each Holder of Registrable Securities;
provided, that, in the event that the Maximum Offering Size is less than all of
such Registrable Securities requested to be included in such offering, any
Morgan Stanley Entity may withdraw its request for a Piggyback Registration and
90 days subsequent to the effective date of the registration statement for the
registration of such Other Securities request a Demand Registration in
accordance with Section 3.01;

(c) if the registration referred to in the first sentence of this Section 3.02
is to be an underwritten secondary registration on behalf of Other Holders (a
“Demand Piggyback”) and MSCI is advised in writing that the inclusion of such
additional securities in such registration would be likely to exceed the Maximum
Offering Size, MSCI shall include in such registration the number of additional
securities (including Registrable Securities) that such underwriters advise can
be so sold without adversely affecting such offering, allocated pro rata among
the Other Holders and the Holders of Registrable Securities on the basis of the
number of securities (including Registrable Securities) requested in accordance
with this Section 3.02 to be included therein by each Other Holder and each
Holder of Registrable Securities; provided, that, in the event that the Maximum
Offering Size is less than all of such Registrable Securities requested to be
included in such offering, any Morgan Stanley Entity may withdraw its request
for a Piggyback Registration and 90 days subsequent to the effective date of the
registration statement for the registration of such Other Securities request a
Demand Registration in accordance with Section 3.01;

 

11



--------------------------------------------------------------------------------

(d) MSCI shall not be required to effect a Piggyback Registration incidental to
the registration of any of its securities in connection with mergers,
acquisitions, exchange offers, subscription offers, dividend reinvestment plans
or stock option or other executive or employee benefit or compensation plans;

(e) no registration of Registrable Securities effected under this Section 3.02
shall relieve MSCI of its obligation to effect a Demand Registration; and

(f) the right to effect a Piggyback Registration shall terminate on the tenth
anniversary of this Agreement.

Section 3.03. Expenses. (a) In the case of a Demand Registration,

(i) MSCI shall pay all Registration Expenses until and including the second
occasion upon which a request for a Demand Registration shall have resulted in
the sale of Registrable Securities under a registration statement; and

(ii) the requesting Holders shall pay all Registration Expenses arising in
connection with any request for a Demand Registration thereafter.

(b) In the case of a Demand Piggyback, each Holder of Registrable Securities
exercising its rights to effect a Piggyback Registration shall be responsible
for a pro rata portion of the Registration Expenses, based on the number of
Registrable Securities included therein by such Holder in proportion to the
total number of securities included in such registration.

(c) In the case of an MSCI Piggyback, MSCI shall pay all Registration Expenses.

Section 3.04. Registration And Qualification. If and whenever MSCI is required
to effect a Demand Registration or a Piggyback Registration, MSCI shall as
promptly as practicable:

(a) prepare, file and use its reasonable best efforts to cause to become
effective a registration statement under the Securities Act relating to the
Registrable Securities to be offered;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities until the earlier of (i) such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition set forth in such registration statement and (ii) the
expiration of the 90-day period after such registration statement becomes
effective; provided, that,

 

12



--------------------------------------------------------------------------------

such 90-day period shall be extended for such number of days that equals the
number of days elapsing from (x) the date the written notice contemplated by
paragraph (f) below is given by MSCI to (y) the date on which MSCI delivers to
the Holders of Registrable Securities the supplement or amendment contemplated
by paragraph (f) below;

(c) furnish to the Holders of Registrable Securities and to any underwriter of
such Registrable Securities such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus), in conformity with the requirements of the Securities Act,
such documents incorporated by reference in such registration statement or
prospectus, and such other documents, as the Holders of Registrable Securities
or such underwriter may reasonably request, and a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering;

(d) use its reasonable best efforts to register or qualify all Registrable
Securities covered by such registration statement under the securities or blue
sky laws of such jurisdictions as the Holders of such Registrable Securities or
any underwriter to such Registrable Securities shall request, and use its
reasonable best efforts to obtain all appropriate registrations, permits and
consents in connection therewith, and do any and all other acts and things which
may be necessary or advisable to enable the Holders of Registrable Securities or
any such underwriter to consummate the disposition in such jurisdictions of its
Registrable Securities covered by such registration statement; provided, that,
MSCI shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any such jurisdiction wherein it is not so
qualified or to consent to general service of process in any such jurisdiction;

(e) (i) use its reasonable best efforts to furnish to each Holder of Registrable
Securities included in such registration (each, a “Selling Holder”) and to any
underwriter of such Registrable Securities an opinion of counsel for MSCI
addressed to each Selling Holder and dated the date of the closing under the
underwriting agreement (if any) (or if such offering is not underwritten, dated
the effective date of the registration statement), and (ii) use its reasonable
best efforts to furnish to each Selling Holder a “cold comfort” letter addressed
to each Selling Holder and signed by the independent public accountants who have
audited the financial statements of MSCI included in such registration
statement, in each such case covering substantially the same matters with
respect to such registration statement (and the prospectus included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other matters as the Selling Holders may reasonably request and, in the
case of such accountants’ letter, with respect to events subsequent to the date
of such financial statements;

 

13



--------------------------------------------------------------------------------

(f) as promptly as practicable, notify the Selling Holders in writing (i) at any
time when a prospectus relating to a registration pursuant to a Demand
Registration or Piggyback Registration is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (ii) of any
request by the SEC or any other regulatory body or other body having
jurisdiction for any amendment of or supplement to any registration statement or
other document relating to such offering, and in either such case, at the
request of the Selling Holders prepare and furnish to the Selling Holders a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading;

(g) if reasonably requested by the lead or managing underwriters, use its
reasonable best efforts to list all such Registrable Securities covered by such
registration on each securities exchange on which the Class A Common Stock of
MSCI is then listed;

(h) to the extent reasonably requested by the lead or managing underwriters,
send appropriate officers of MSCI to attend any “road shows” scheduled in
connection with any such registration, with all out-of-pocket costs and expense
incurred by MSCI or such officers in connection with such attendance to be paid
by MSCI; and

(i) so long as the board of directors of MSCI shall not have provided by
resolution or resolutions that all or some of all classes or series of the stock
of MSCI shall be represented by uncertificated shares, furnish for delivery in
connection with the closing of any offering of Registrable Securities pursuant
to a Demand Registration or Piggyback Registration unlegended certificates
representing ownership of the Registrable Securities being sold in such
denominations as shall be requested by the Selling Holders or the underwriters.

Section 3.05. Conversion Of Other Securities, Etc. Subject to any limitations in
Section 3.09, in the event that any Holder offers any options, rights, warrants
or other securities issued by it or any other Person that are offered with,
convertible into or exercisable or exchangeable for any Registrable Securities,
the Registrable Securities underlying such options, rights, warrants or other
securities shall continue to be eligible for Demand Registration or Piggyback
Registration.

 

14



--------------------------------------------------------------------------------

Section 3.06. Underwriting; Due Diligence. (a) If requested by the underwriters
for any underwritten offering of Registrable Securities pursuant to a Demand
Registration or Piggyback Registration, MSCI shall enter into an underwriting
agreement with such underwriters for such offering, which agreement will contain
such representations and warranties by MSCI and such other terms and provisions
as are customarily contained in underwriting agreements with respect to
secondary distributions, including, without limitation, indemnification and
contribution provisions substantially to the effect and to the extent provided
in Section 3.07, and agreements as to the provision of opinions of counsel and
accountants’ letters to the effect and to the extent provided in
Section 3.04(e). The Selling Holders on whose behalf the Registrable Securities
are to be distributed by such underwriters shall be parties to any such
underwriting agreement and the representations and warranties by, and the other
agreements on the part of, MSCI to and for the benefit of such underwriters,
shall also be made to and for the benefit of such Selling Holders. Such
underwriting agreement shall also contain such representations and warranties by
such Selling Holders and such other terms and provisions as are customarily
contained in underwriting agreements with respect to secondary distributions,
including, without limitation, indemnification and contribution provisions
substantially to the effect and to the extent provided in Section 3.07.

(b) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act pursuant to this
Article 3, MSCI shall give the Holders of such Registrable Securities and the
underwriters, if any, and their respective counsel and accountants, such
reasonable and customary access to its books and records and such opportunities
to discuss the business of MSCI with its officers and the independent public
accountants who have certified the financial statements of MSCI as shall be
necessary, in the opinion of such Holders and such underwriters or their
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act; provided, that, such Holders and the underwriters and their
respective counsel and accountants shall use their reasonable best efforts to
coordinate any such investigation of the books and records of MSCI and any such
discussions with MSCI’s officers and accountants so that all such investigations
occur at the same time and all such discussions occur at the same time.

Section 3.07. Indemnification And Contribution. (a) In the case of each offering
of Registrable Securities made pursuant to this Article 3, MSCI agrees to
indemnify and hold harmless, to the extent permitted by law, each Selling
Holder, each underwriter of Registrable Securities so offered and each Person,
if any, who controls any of the foregoing Persons within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, affiliates, employees and agents of each of the foregoing,
against any and all losses, liabilities, costs (including reasonable expenses of
investigation and reasonable attorney’s fees and expenses), claims and damages,
joint or several, to which they or any of them may become subject, under the
Securities Act or

 

15



--------------------------------------------------------------------------------

otherwise, including any amount paid in settlement of any litigation commenced
or threatened (“Damages”), insofar as such Damages (or actions or proceedings in
respect thereof, whether or not such indemnified Person is a party thereto)
arise out of or are based upon any untrue statement by MSCI or alleged untrue
statement by MSCI of a material fact contained in the registration statement (or
in any preliminary or final prospectus included therein) or in any offering
memorandum or other offering document relating to the offering and sale of such
Registrable Securities prepared by MSCI or at its direction, or any amendment
thereof or supplement thereto, or in any document incorporated by reference
therein, or any omission by MSCI or alleged omission by MSCI to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, that, MSCI shall not be liable to any Person
in any such case to the extent that any such Damages arise out of or relates to
any untrue statement or alleged untrue statement, or any omission, if such
statement or omission shall have been made in reliance upon and in conformity
with information relating to a Selling Holder or another holder of securities
included in such registration statement furnished to MSCI by or on behalf of
such Selling Holder, other holder or underwriter, as the case may be,
specifically for use in the registration statement (or in any preliminary or
final prospectus included therein), offering memorandum or other offering
document, or any amendment thereof or supplement thereto. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Selling Holder or any other holder and shall survive the transfer
of such securities. The foregoing indemnity agreement is in addition to any
liability that MSCI may otherwise have to each Selling Holder, other holder or
underwriter of the Registrable Securities or any controlling person of the
foregoing and the officers, directors, affiliates, employees and agents of each
of the foregoing; provided, further, that, in the case of an offering with
respect to which a Selling Holder has designated the lead or managing
underwriters (or a Selling Holder is offering Registrable Securities directly,
without an underwriter), this indemnity does not apply to any Damages arising
out of or relating to any untrue statement or alleged untrue statement or
omission or alleged omission in any preliminary prospectus or offering
memorandum if a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) or offering memorandum was not sent or given by
or on behalf of any underwriter (or such Selling Holder or other holder, as the
case may be) to such Person asserting such Damages at or prior to the written
confirmation of the sale of the Registrable Securities as required by the
Securities Act and such current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) or offering memorandum would have
cured the defect giving rise to such Damages.

(b) In the case of each offering made pursuant to this Agreement, each Selling
Holder, by exercising its registration rights hereunder, agrees to indemnify and
hold harmless, and to cause each underwriter of Registrable Securities included
in such offering (in the same manner and to the same extent as set forth in
Section 3.07(a)) to agree to indemnify and hold harmless, MSCI, each other

 

16



--------------------------------------------------------------------------------

underwriter who participates in such offering, each other Selling Holder or
other holder with securities included in such offering and in the case of an
underwriter, such Selling Holder or other holder, and each Person, if any, who
controls any of the foregoing within the meaning of the Securities Act and the
officers, directors, affiliates, employees and agents of each of the foregoing,
against any and all Damages to which they or any of them may become subject,
under the Securities Act or otherwise, including any amount paid in settlement
of any litigation commenced or threatened, insofar as such Damages (or actions
or proceedings in respect thereof, whether or not such indemnified Person is a
party thereto) arise out of or are based upon any untrue statement or alleged
untrue statement by such Selling Holder or underwriter, as the case may be, of a
material fact contained in the registration statement (or in any preliminary or
final prospectus included therein) or in any offering memorandum or other
offering document relating to the offering and sale of such Registrable
Securities prepared by MSCI or at its direction, or any amendment thereof or
supplement thereto, or any omission by such Selling Holder or underwriter, as
the case may be, or alleged omission by such Selling Holder or underwriter, as
the case may be, of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but in each case only to the
extent that such untrue statement of a material fact is contained in, or such
material fact is omitted from, information relating to such Selling Holder or
underwriter, as the case may be, furnished to MSCI by or on behalf of such
Selling Holder or underwriter, as the case may be, specifically for use in such
registration statement (or in any preliminary or final prospectus included
therein), offering memorandum or other offering document. The foregoing
indemnity is in addition to any liability which such Selling Holder or
underwriter, as the case may be, may otherwise have to MSCI, or controlling
persons and the officers, directors, affiliates, employees, and agents of each
of the foregoing; provided, that, in the case of an offering made pursuant to
this Agreement with respect to which MSCI has designated the lead or managing
underwriters (or MSCI is offering securities directly, without an underwriter),
this indemnity does not apply to any Damages arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission in
any preliminary prospectus or offering memorandum if a current copy of the
prospectus (or such amended or supplemented prospectus, as the case may be) or
offering memorandum was not sent or given by or on behalf of any underwriter (or
MSCI, as the case may be) to such Person asserting such Damages at or prior to
the written confirmation of the sale of the Registrable Securities as required
by the Securities Act and such current copy of the prospectus (or such amended
or supplemented prospectus, as the case may be) or offering memorandum would
have cured the defect giving rise to such Damages.

(c) If any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to paragraph (a) or (b), such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the

 

17



--------------------------------------------------------------------------------

defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided, that, the failure of any Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that, in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

(d) If the indemnification provided for in this Section 3.07 is unavailable to
the Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages
(i) as between MSCI and the Selling Holders on the one hand and the underwriters
on the other, in such proportion as is appropriate to reflect the relative
benefits received by MSCI and such Selling Holders on the one hand and the
underwriters on the other, from the offering of the Registrable Securities, or
if such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of MSCI and such Selling Holders on the one hand and of such underwriters
on the other in connection with the statements or omissions that resulted in
such Damages, as well as any other relevant equitable considerations and (ii) as
between MSCI on the one hand and each such Selling Holders on the other, in such
proportion as is appropriate to reflect the relative fault of MSCI and of each
such Selling Holder in connection with such statements or omissions, as well as

 

18



--------------------------------------------------------------------------------

any other relevant equitable considerations. The relative benefits received by
MSCI and such Selling Holders on the one hand and such underwriters on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received by MSCI and such Selling Holders bear to the total
underwriting discounts and commissions received by such underwriters, in each
case as set forth in the table on the cover page of the prospectus or offering
memorandum. The relative fault of MSCI and such Selling Holders on the one hand
and of such underwriters on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by MSCI and such Selling Holders or by such underwriters.
The relative fault of MSCI on the one hand and of each such Selling Holder on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

MSCI and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 3.07 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.07, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and no Shareholder shall be required to contribute
any amount in excess of the amount by which the total price at which the
Registrable Securities of such Shareholder were offered to the public (less
underwriters’ discounts and commissions) exceeds the amount of any Damages that
such Shareholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11 (f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Each Selling Holder’s obligation to
contribute pursuant to this Section 3.07 is several in the proportion that the
proceeds of the offering received by such Selling Holder bears to the total
proceeds of the offering received by all such Selling Holders and not joint.

 

19



--------------------------------------------------------------------------------

(e) Indemnification and contribution similar to that specified in the preceding
paragraphs of this Section 3.07 (with appropriate modifications) shall be given
by MSCI, the Selling Holders and underwriters with respect to any required
registration or other qualification of securities under any state law or
regulation or governmental authority.

(f) The obligations of the parties under this Section 3.07 shall be in addition
to any liability which any party may otherwise have to any other party.

Section 3.08. Rule 144 And Form S-3. Commencing 90 days after the Initial Public
Offering Date, MSCI shall use its reasonable best efforts to ensure that the
conditions to the availability of Rule 144 set forth in paragraph (c) thereof
shall be satisfied. Upon the request of any Holder of Registrable Securities,
MSCI will deliver to such Holder a written statement as to whether it has
complied with such requirements. MSCI further agrees to use its reasonable best
efforts to cause all conditions to the availability of Form S-3 (or any
successor form) under the Securities Act of the filing of registration
statements under this Agreement to be met as soon as practicable after the
Initial Public Offering Date. Notwithstanding anything contained in this
Section 3.08, MSCI may deregister under Section 12 of the Exchange Act if it
then is permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder.

Section 3.09. Transfer Of Registration Rights. Subject to the limitations set
forth in Section 3.01(a), any Holder may transfer all or any portion of its
rights under this Article 3 to any transferee of a number of Registrable
Securities owned by such Holder exceeding three percent (3%) of the outstanding
class or series of such securities at the time of transfer (each transferee that
receives such minimum number of Registrable Securities, a “Transferee”). Any
transfer of registration rights pursuant to this Section 3.09 shall be effective
upon receipt by MSCI of (i) written notice from such Holder stating the name and
address of any Transferee and identifying the number of Registrable Securities
with respect to which the rights under this Agreement are being transferred and
the nature of the rights so transferred and (ii) a written agreement from such
Transferee to be bound by the terms of this Article 3 and Sections 5.03, 5.04,
5.09, 5.11 and 5.12 of this Agreement. The Holders may exercise their rights
hereunder in such priority as they shall agree upon among themselves.

Section 3.10. Holdback Agreement. If any registration pursuant to this Article 3
shall be in connection with an underwritten public offering of Registrable
Securities, each Selling Holder agrees not to effect any public sale or
distribution, including any sale under Rule 144, of any equity security of MSCI
(otherwise than through the registered public offering then being made), within
7 days prior to or 90 days (or such lesser period as the lead or managing
underwriters may permit) after the effective date of the registration statement
(or the commencement of the offering to the public of such Registrable
Securities in the case of Rule 415 offerings). MSCI hereby also so agrees and
agrees to cause each other holder of equity securities or securities convertible
into or

 

20



--------------------------------------------------------------------------------

exchangeable or exercisable for such securities (other than in the case of
equity securities, under dividend reinvestment plans or employee stock plans)
purchased from MSCI otherwise than in a public offering to so agree.

Section 3.11. Agency Prospectus. (a) From time to time upon request by Morgan
Stanley in connection with any public or registered offering of securities by
MSCI or any other Person of any MSCI Stock or any Tax-Free Spin-Off of MSCI,
MSCI shall prepare and file with the SEC under the Securities Act a registration
statement and an “agency prospectus” or other related document to the extent
necessary or desirable to permit Morgan Stanley to effect agency transactions by
Morgan Stanley & Co. Incorporated in MSCI Stock.

(b) MSCI shall pay all Registration Expenses relating to the preparation and
filing of such registration statement and agency prospectus.

(c) MSCI hereby agrees that its indemnification and contribution obligations
under Section 3.07 shall apply, mutatis mutandis, to paragraphs (a) and
(b) above, as if set forth in this Section 3.11.

ARTICLE 4

CERTAIN COVENANTS AND AGREEMENTS

Section 4.01. No Violations. (a) Prior to the occurrence of any Morgan Stanley
Ownership Reduction, MSCI covenants and agrees that it will not take any action
or enter into any commitment or agreement which, to the knowledge of MSCI, may
reasonably be anticipated to result, with or without notice and with or without
lapse of time or otherwise, in a contravention or event of default by any Morgan
Stanley Entity of (i) any provisions of applicable law or regulation, including
but not limited to provisions pertaining to the Code or the Employee Retirement
Income Security Act of 1974, as amended, (ii) any provision of Morgan Stanley’s
certificate of incorporation or bylaws, (iii) any credit agreement or other
material instrument binding upon Morgan Stanley, or (iv) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over Morgan
Stanley or any of their respective assets.

(b) MSCI and Morgan Stanley agree to provide to the other any information and
documentation requested by the other for the purpose of evaluating and ensuring
compliance with Section 4.01(a) hereof.

(c) Notwithstanding the foregoing Sections 4.01(a) and 4.01(b), nothing in this
Agreement is intended to limit or restrict in any way the ability of Morgan
Stanley to effect, restrict or limit any action or proposed action of MSCI,
including, but not limited to, the incurrence by MSCI of indebtedness, based
upon Morgan Stanley’s internal policies or other factors.

 

21



--------------------------------------------------------------------------------

Section 4.02. Additional Undertakings. (a) From time to time, if requested by
MSCI, Morgan Stanley will provide in writing to MSCI notice of the amount of its
aggregate ownership of MSCI Stock.

(b) If at any time prior to the Tax-Free Spin-Off Morgan Stanley owns less than
80% of the total value of MSCI Stock as calculated in accordance with
Section 1504(a) of the Code, MSCI will not take any action, including the
redemption or repurchase of any MSCI Stock, that has the direct or indirect
effect of reducing the value of MSCI Stock outstanding for such calculation
without the prior written approval of Morgan Stanley.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Indemnification. MSCI agrees to indemnify Morgan Stanley, its
Affiliates and their respective successors and assigns against, and agrees to
hold each of them harmless from, any and all damage, loss, liability, expense
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding, whether
involving a third party claim or a claim solely between the parties hereto), or
Taxes (including but not limited to, any Taxes or expense of any Morgan Stanley
Entity in connection with any taxable disposition of MSCI Stock held by any
Morgan Stanley Entity in the event that Morgan Stanley is unable to effect a
Tax- Free Spin-Off as a result of any breach by MSCI of its obligations
hereunder) incurred or suffered by Morgan Stanley, any Affiliate of Morgan
Stanley or any of their respective successors and assignees arising out of any
misrepresentation or breach of warranty or breach of covenant (including,
without limitation, Section 4.02) or agreement made or to be performed by MSCI
pursuant to this Agreement. Any indemnification payment required to be paid by
MSCI to Morgan Stanley under this Section 5.01 shall be increased by an amount
(as reasonably determined by Morgan Stanley) equal to any Taxes (including Taxes
on such increased amount) Morgan Stanley is required to pay (which amount shall
not be reduced by any Tax asset or Tax attribute available to Morgan Stanley) as
a result of receiving such indemnification payment. Morgan Stanley will provide
MSCI with a brief summary describing how such amount was calculated.

Section 5.02. Subsidiaries. Morgan Stanley agrees and acknowledges that Morgan
Stanley shall be responsible for the performance by each Morgan Stanley Entity
of the obligations hereunder applicable to such Morgan Stanley Entity.

Section 5.03. Amendments. This Agreement may not be amended or terminated
orally, but only by a writing duly executed by or on behalf of the parties
hereto. Any such amendment shall be validly and sufficiently authorized for
purposes of this Agreement if it is signed on behalf of Morgan Stanley and MSCI
by any of their respective presidents or vice presidents.

 

22



--------------------------------------------------------------------------------

Section 5.04. Term. This Agreement shall remain in effect until all Registrable
Securities held by Holders have been transferred by them to Persons other than
Transferees; provided, that, the provisions of Section 3.07 shall survive any
such expiration.

Section 5.05. Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement or such provision
of the application of such provision to such party or circumstances, other than
those to which it is so determined to be invalid, illegal or unenforceable,
shall remain in full force and effect to the fullest extent permitted by law and
shall not be affected thereby, unless such a construction would be unreasonable.

Section 5.06. Notices. All notices and other communications required or
permitted hereunder shall be in writing, shall be deemed duly given upon actual
receipt, and shall be delivered (a) in person, (b) by registered or certified
mail, postage prepaid, return receipt requested, (c) by facsimile or (d) by
electronic mail transmission (“e-mail”) (if agreed to by the parties and to
recipients designated by each party), addressed as follows:

(a) If to MSCI, to:

MSCI Inc.

88 Pine Street

New York, NY 10005

Attention: Frederick W. Bogdan, General Counsel

Fax: (212)804-2906

(b) If to Morgan Stanley, to:

Morgan Stanley

1585 Broadway

New York, NY 10036

Attention: Martin M. Cohen, Director of Company Law

Fax: (212) 507-3334

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.

Section 5.07. Further Assurances. Morgan Stanley and MSCI shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such instruments and take such other action as may be necessary or advisable to
carry out their obligations under this Agreement and under any exhibit, document
or other instrument delivered pursuant hereto.

 

23



--------------------------------------------------------------------------------

Section 5.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same agreement.

Section 5.09. Governing Law. This Agreement and the transactions contemplated
hereby shall be construed in accordance with, and governed by, the internal laws
of the State of New York.

Section 5.10. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and the appropriate appellate courts therefrom) in
any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on a party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 5.06 shall
be deemed effective service of process on such party. MSCI is registered to do
business in the State of New York as NY MSCI.

Section 5.11. Entire Agreement. This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter hereof.

Section 5.12. Successors. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns. Nothing contained in this Agreement, express or implied, is intended to
confer upon any other person or entity any benefits, rights or remedies.

Section 5.13. Specific Performance. The parties hereto acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, it is agreed that they shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction in the United States or any state thereof, in
addition to any other remedy to which they may be entitled at law or equity.

[Remainder of this page is intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MORGAN STANLEY By:  

/s/ Colm Kelleher

Name:   Colm Kelleher Title:   Chief Financial Officer MSCI INC. By:  

 

Name:   Title:  

Signature Page to the

Shareholder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MORGAN STANLEY By:  

 

Name:   Title:   MSCI INC. By:  

/s/ Henry Fernandez

Name:   Henry Fernandez Title:   CEO & President

Signature Page to the

Shareholder Agreement